Name: Commission Regulation (EC) No 1084/2004 of 9 June 2004 derogating from Regulation (EC) No 2848/98 as regards the deadline for the conclusion of cultivation contracts between producers and first processors of raw tobacco for the 2004 harvest
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  cooperation policy;  plant product
 Date Published: nan

 10.6.2004 EN Official Journal of the European Union L 207/6 COMMISSION REGULATION (EC) No 1084/2004 of 9 June 2004 derogating from Regulation (EC) No 2848/98 as regards the deadline for the conclusion of cultivation contracts between producers and first processors of raw tobacco for the 2004 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 7 thereof, Whereas: (1) Under Article 10(1) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector (2) cultivation contracts must be concluded, except in cases of force majeure, by 30 May. Pending the adoption of new support arrangements for raw tobacco under Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3), producers and first processors have been unable to conclude cultivation contracts before the deadline. That deadline should therefore be postponed for the 2004 harvest. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 10(1) of Regulation (EC) No 2848/98, for the 2004 harvest, cultivation contracts must be concluded, except in cases of force majeure, by 30 June 2004. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 31 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2004 For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17). (2) OJ L 358, 31.12.1998, p. 17. Regulation last amended by the Act of Accession of 2003. (3) OJ L 270, 21.10.2003, p. 1. Regulation last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48).